BRETT, Judge:
This is an original action filed herein by petitioner, Billy Wade Key, O.S.P. #74168, to secure his release from confinement ip the State Penitentiary at1 McAlester, Oklahoma, by writ of habeas corpus.
As grounds for the issuance of such writ, petitioner states that he was denied his constitutional rights and due process of law in that he was tried and sentenced in the district court of Kiowa County, Oklahoma, on a charge of escape from the Oklahoma State reformatory, situated in Greer County, Oklahoma.
Petitioner attached a copy of the judgment and sentence entered in his case, No. 2S28-C, in Kiowa County. The judgment and sentence indicates that petitioner entered a plea of guilty to the charge, and was sentenced to serve a term of two years for said offense.
Petitioner takes the position that the district court of Kiowa County was without jurisdiction, since the offense, if any, was committed in Greer County, rather than in Kiowa County, and that, therefore, the judgment and sentence is void.
The Oklahoma statutes, Title 22 Okl.St. Ann. § 132, provides:
“The jurisdiction of a prosecution for escaping from prison is in any county of the State.”
 The right guaranteed by the State Constitution, to trial in the county where a criminal offense occurred relates to venue, rather than jurisdiction, and is waived by petitioner entering, a plea of guilty to the charge of escape, in Kiowa County. See Madewell v. Page, Okl.Cr., 421 P.2d 288.
The writ of habeas corpus is denied.